UNITED STATES DISTRICT COURT                         EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                         '
                                                 '
                                                 '
v.                                               '           NO. 1:12-CR-119 (10)
                                                 '
                                                 '
MIKELL ALLEN CUNNINGHAM                          '

                   ORDER ADOPTING THE MAGISTRATE JUDGE’S
                       REPORT AND RECOMMENDATION

       The court referred a petition alleging violations of supervised release conditions to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

consideration pursuant to applicable laws and orders of this court. The court has received and

considered the Report of the United States Magistrate Judge filed pursuant to such order, along

with the record, pleadings and all available evidence.

       At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

1.     that the court find that the Defendant violated all of the allegations in the petition;

2.     that the Defendant’s supervised release should be revoked pursuant to 18 U.S.C. § 3583;
       and

3.     the Defendant should be sentenced to a term of 14 months’ imprisonment, with four years
       of supervised release to follow. The court adopts the magistrate judge’s findings for the
       imposition of the special conditions of supervised release. Cunningham’s new four-year
       term of supervised release shall be supervised only by the U.S. Probation Office of the
       Eastern District of Texas.

       The Government did not object to the magistrate judge’s findings, but did object to the

recommended sentence. The Government urges the court to consider a three-year term of

imprisonment, the statutory maximum upon revocation, with no supervised release to follow.
The Government does not request a hearing before the court, but stands on the record presented

before the magistrate judge.

       The Defendant did not object to Report and Recommendation, but requested that he be

allowed to reside in Atascocita, Texas (outside the Eastern District of Texas), after his sentence

of imprisonment.

       The court has considered the evidence and testimony presented at the hearing and finds

that the findings of fact and conclusions of law of the magistrate judge are correct and therefore,

the report of the magistrate judge is ADOPTED. It is therefore

       ORDERED and ADJUDGED that the petition is GRANTED, the Government’s

objections are OVERRULED, and Mikell Allen Cunningham’s supervised release is

REVOKED. Cunningham’s request to modify his conditions of supervised release to allow him

to reside outside the Eastern District of Texas of Texas after his imprisonment is DENIED.

       Judgment and commitment will be entered separately, in accordance with the magistrate

judge’s recommendations.


        SIGNED at Beaumont, Texas, this 3rd day of July, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                2
